Citation Nr: 9921899	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  94-34 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from August 1942 to November 1945, and who 
died in February 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The veteran's death on February 22, 1994, at the age of 
72 was due to sudden cardiac death syndrome as a consequence 
of coronary artery disease.

3.  A cardiovascular disorder was not present in service or 
manifested for many years thereafter.  

4.  A cardiovascular disorder was not causally related to 
post-traumatic stress disorder or any other service-connected 
disability.  

5.  Service-connected disabilities did not contribute 
substantially or materially to the cause of the veteran's 
death, nor hasten death.  



CONCLUSIONS OF LAW

1.  A cardiovascular disorder was not incurred in or 
aggravated by active service and service incurrence may not 
be presumed; nor was a cardiovascular disorder proximately 
due to or the result of service-connected disabilities.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309, 3.310 (1998).  

2.  A disability incurred in or aggravated by service did not 
cause or contribute to cause the veteran's death.  
38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107.  All treatment records that have been 
indicated to exist have been obtained and several statements 
from a private physician have been submitted.  The Board has 
obtained an independent medical expert opinion.  The Board is 
satisfied that all available relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.

The veteran's service medical records reflect no complaint, 
finding, or treatment regarding any cardiovascular 
disability, including hypertension.  The report of his 
November 1945 service separation examination reflects that 
his cardiovascular system was normal and chest X-ray revealed 
no significant abnormality.

A June 1973 medical record from the Marshfield Clinic 
reflects that the veteran had labile hypertension.  An August 
1974 private treatment record reflects that the veteran had 
been diagnosed as having labile essential hypertension the 
year before.  An October 1975 record from the St. Joseph's 
Hospital/Marshfield Clinic reflects that the veteran had 
essential hypertension.  

A December 1981 statement from Robert H. Winemiller, M.D., a 
private physician reflects that the veteran had been 
diagnosed in 1973 as having hypertension, first labile blood 
pressure and then being diagnosed as having essential 
hypertension.  A VA hospital discharge summary, relating to a 
period of hospitalization in October and December 1988, 
reflects that the veteran had essential hypertension.

A March 1994 letter from Paul R. Egge, M.D., a private 
physician, reflects that the veteran had a history of 
longstanding hypertension and it was Dr. Egge's opinion that 
the veteran's post-traumatic stress syndrome contributed to 
his hypertension and severe arteriosclerosis resulting in the 
veteran's death.  An April 1996 letter from Dr. Egge reflects 
his opinion that there was a correlation between the 
veteran's post-traumatic stress syndrome and his development 
of hypertension, arteriosclerosis and ultimate cardiac death.  
It indicates that he had been the veteran's primary internist 
since 1984 and always found the veteran to be extremely 
anxious.  He believed this contributed to the veteran's 
hypertension.  Although he was unable to cite specific 
medical studies supporting his opinion he indicated that it 
was well known that stress was a risk factor for 
arteriosclerotic cardiovascular disease.  

An August 1996 response from a VA physician to a request to 
render an opinion as to whether the veteran's post-traumatic 
stress disorder contributed to his death due to heart disease 
reflects that the veteran's records had been examined.  It 
indicates that there was no disagreement with Dr. Egge's 
contention that psychiatric disease can contribute to 
hypertension.  The opinion reflects that although 
hypertension is a high risk factor for arteriosclerosis there 
was no data that post-traumatic stress disorder was an 
independent risk factor for arteriosclerosis or coronary 
artery disease.  The veteran's risk factors for coronary 
artery disease were male sex, elevated cholesterol, 
hypertension and family history.  It notes that hypertension 
was first diagnosed in 1973 and diffuse arteriosclerotic 
disease was manifested by 1976.  The opinion concludes that 
even if hypertension had existed for longer periods of time 
it would not have expected to cause this degree of severe 
arteriosclerosis and it was much more likely that the 
veteran's arteriosclerosis caused his hypertension.  Although 
post-traumatic stress disorder can aggravate hypertension it 
was difficult to extrapolate this to say that post-traumatic 
stress disorder causes arteriosclerosis since there are so 
many other contributing factors and no epidemiological data 
to support this.  Further, the early onset and severity of 
the veteran's arteriosclerosis along with his family history 
was much more suggestive of a hereditary factor as being a 
major contributing factor.  A separate VA physician reviewed 
the veteran's claims file independently and agreed with the 
other VA physician's opinion.  

A February 1997 letter from Dr. Egge reflects that he had now 
reviewed the veteran's complete VA file.  He still maintained 
that the veteran's post-traumatic stress syndrome exacerbated 
significant hypertension and eventually led to his death from 
coronary artery disease and acute myocardial infarction.  He 
believed that the veteran's hypertension contributed in a 
significant way to coronary artery disease.  

A June 1999 letter from Glen E. Garrison, M.D., a professor 
of medicine in the section of cardiology at the Medical 
College of Georgia, responding to a request for an 
independent medical expert opinion, reflects that Dr. 
Garrison reviewed the veteran's entire file.  It notes that 
hypertension and severe arteriosclerotic arterial disease and 
their severe complications are extremely common and the vast 
majority of such persons have never been thought to have 
post-traumatic stress disorder.  The cause or causes of 
hypertension in most patients is unknown and hypertension in 
these situations is called "essential" hypertension.  The 
cause or causes of arteriosclerosis are truly not yet fully 
documented.  There are numerous entities that are known to be 
associated with increased frequency and also severity of 
arteriosclerosis that are called risk factors.  These include 
tobacco use, family history, abnormal serum lipids, 
hypertension, diabetes mellitus, and others.  Within the 
medical profession post-traumatic stress disorder is not 
generally included in this list and Dr. Garrison did not 
recall having seen it included in this list in a traditional 
medical publication.  Exercise, joyous happiness, anxiety, 
and undoubtedly a variety of psychiatric disorders produce 
brief increases in systolic blood pressure, but Dr. Garrison 
was not aware of convincing data that these things cause 
chronic hypertensive or arteriosclerotic disease.

At the time of the veteran's death in February 1994, service 
connection was in effect for post-traumatic stress disorder, 
evaluated as 30 percent disabling; instability of the left 
ankle with traumatic arthritis and scar from a shell fragment 
wound, evaluated as 20 percent disabling; residuals of a 
perforating shell fragment wound to the right upper arm, 
evaluated as 10 percent disabling; and internal and external 
hemorrhoids and a scar of the abdomen, both evaluated as 
noncompensably disabling.  The combined service-connected 
evaluation was 50 percent.  The death certificate indicates 
that the cause of the veteran's death was sudden cardiac 
death syndrome as a consequence of coronary artery disease.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (1998).  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  When a veteran 
has served continuously for 90 days or more during a period 
of war or peacetime service after December 31, 1946, and 
arteriosclerotic cardiovascular disease, including 
hypertension, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For 
secondary service connection to be granted, it must shown 
that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc). 

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it causally shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  

It is neither asserted nor shown that the cause of the 
veteran's death had it's initial onset during his active 
service or that any cardiovascular disability, including 
hypertension, had its onset within one year of the veteran's 
final discharge from service.  The competent medical evidence 
reflects the onset of cardiovascular disabilities more than 
25 years post service.  Therefore, a preponderance of the 
evidence is against a finding that any heart or vascular 
disability was incurred in or aggravated during the veteran's 
service, or may be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  

The primary assertion is that the veteran's service-connected 
post-traumatic stress disorder caused or contributed to the 
development of the veteran's hypertension and 
arteriosclerosis, ultimately resulting in his cardiac death.

Medical records created contemporaneously with the event, 
i.e., records that were written contemporaneous with 
treatment that was provided the veteran during his lifetime, 
including records from Dr. Egge, indicate no relationship 
between the veteran's service-connected post-traumatic stress 
disorder and his hypertension or his arteriosclerosis.  These 
records, from the onset, reflect that the veteran was 
diagnosed as having essential hypertension.  Because these 
records were created contemporaneously with the treatment 
provided the veteran and reflect the initial effort to 
diagnose his hypertension and arteriosclerosis, considering 
that if causative factors were indicated at that time for 
hypertension or arteriosclerosis, treatment would have 
incorporated a remedy, if available for those causative 
factors, this evidence will be accorded large probative 
weight in the Board's analysis.  

The opinions offered by Dr. Egge and the opinion offered by 
the VA physicians reflect that all reviewed the veteran's 
claims file.  None of these physicians have indicated that 
they are specialists in cardiology, with Dr. Egge indicating 
that he is an internist and the opinion from the VA 
physicians not indicating what specialization they possess, 
but reflecting that the opinion was for diseases of the 
heart.  Because these individuals are all medical doctors and 
competent to offer medical opinions and have reviewed the 
veteran's claims file, but not indicating that any are 
specialists in the area of cardiology, their opinions will be 
accorded medium probative weight in the Board's analysis.  

The June 1999 opinion from Dr. Garrison reflects that he too 
has reviewed the veteran's claims file.  Further, he is a 
professor of medicine at a medical college in the section of 
cardiology.  With consideration that he is a specialist in 
the field of cardiology competent to teach in that field at a 
medical school and with consideration that he has reviewed 
the veteran's entire claims file, the Board will accord his 
opinion large probative weight in its analysis.  

A memorandum reviewing medical literature exploring two 
possible causal factors in the development of hypertension in 
war veterans, dated in May 1995, has also been submitted.  
This memorandum reflects that three reasonable conclusions 
can be drawn from the discussion contained in it.  It 
concludes that individuals suffering from post-traumatic 
stress disorder are at increased risk for developing 
hypertension and that psychosocial stress plays an important 
causative role in the development of hypertension.  However, 
this article does not provide any specific analysis with 
respect to the veteran and his development of hypertension 
nor does it provide any analysis with respect to the degree 
of psychosocial stress he experienced as a result of post-
traumatic stress disorder or as a result of other factors and 
how these may have related to his development of 
hypertension.  In this regard, the Board observes that the 
veteran was service connected for post-traumatic stress 
disorder, but the report of an October 1988 VA special 
psychological examination notes that from 1945 to 1976 the 
veteran worked as a truckdriver and "complained of much 
tension on the job."  He retired in October 1976 after 
experiencing two heart attacks.  The general nature of the 
memorandum and the absence of any competent medical analysis 
of the veteran's specific situation in light of the factors 
set forth in the memorandum cause it to be accorded extremely 
small probative weight in the Board's analysis.  

The appellant has submitted statements and offered testimony, 
but she is not qualified as a lay person, to establish a 
medical diagnosis or show a medical etiology merely by her 
assertion, as such matters require medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, the lay evidence is not probative as to medical 
etiology.

With consideration of the above findings there is evidence, 
in the form of Dr. Egge's opinions, of medium probative 
weight indicating that the veteran's post-traumatic stress 
disorder exacerbated his hypertension, eventually leading to 
his death from coronary artery disease and acute myocardial 
infarction.  There is also evidence, in the form of the VA 
physician's opinion, of medium probative weight indicating 
that psychiatric disease can contribute to hypertension, but 
not that this was the veteran's case.  Rather, in the 
veteran's scenario his arteriosclerosis caused his 
hypertension.  We also have evidence of very small probative 
weight reflecting, not necessarily in the veteran's case, 
that veterans with post-traumatic stress disorder are at 
increased risk for developing hypertension.  Finally, we have 
evidence of large probative weight indicating that the 
veteran experienced essential hypertension during his 
lifetime and that the cause or causes of essential 
hypertension are unknown.  Further, evidence of large 
probative weight indicates that while psychiatric disorders 
produce increases in systolic blood pressure there is no 
convincing data that these cause chronic hypertensive or 
arteriosclerotic disease.  

Therefore, the only evidence directly supporting the 
appellant's claim is Dr. Egge's statement of medium probative 
weight.  Evidence indirectly supporting the appellant's claim 
includes the memorandum of very small probative weight and 
the VA physician's opinion that there was not disagreement 
with the contention that psychiatric disease can contribute 
to hypertension.  The evidence that is against the 
appellant's claim includes evidence of large probative weight 
that during the veteran's lifetime he had essential 
hypertension, i.e., the cause or causes are unknown, the VA 
physician's opinion of medium probative weight that post-
traumatic stress disorder does not cause arteriosclerosis and 
that the veteran's hypertension was not caused by post-
traumatic stress disorder, but rather, was caused by 
arteriosclerotic disease, and Dr. Garrison's June 1999 
opinion of large probative weight that psychiatric disorders 
do not cause chronic hypertensive or arteriosclerotic 
disease.  On the basis of the above analysis the greater 
weight of the evidence, a preponderance of the evidence, is 
against a finding that the veteran's disabilities that 
resulted in his death were proximately due to or the result 
of service-connected disease or injury or were chronically 
worsened by service-connected disease or injury.  38 C.F.R. 
§ 3.310(a); See Allen.
Finally, no evidence has been presented to establish that 
service-connected disabilities otherwise played any role in 
the veteran's demise. 38 U.S.C.A. §§ 1310, 5107; 38 C.F.R. 
§ 3.312.


ORDER

Service connection for the cause of the veteran's death is 
denied.  


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals




 

